Citation Nr: 1316543	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, which reopened the claim and denied the claim on the merits.  

In September 2012, the Veteran testified before a Decision Review Officer seated at the RO.  He also testified at a Board hearing via video before a Veterans Law Judge in March 2013.  Transcripts of these hearings have been created and attached either to the claims file or the Veteran's electronic file.  A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran did not file a timely appeal to this decision.  

2.  Evidence received since the August 2002 rating decision is new and material regarding the issue of service connection for diabetes mellitus, as it contains evidence not previously considered that has some tendency to establish the Veteran's physical presence in Vietnam.  

3.  The Veteran does not have confirmed duty or visitation in the Republic of Vietnam or other exposure to an herbicide agent in service.  

4.  The Veteran did not sustain an injury or disease of the endocrine system in service.  

5.  Chronic symptoms of diabetes mellitus did not manifest in service.  

6.  Diabetes mellitus did not manifest to a compensable degree within one year of separation from service.   

7.  Symptoms of diabetes mellitus were not continuous after service separation.

8.  The Veteran's diabetes mellitus is not related to service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied service connection for diabetes mellitus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

2.  Evidence received since the August 2002 rating decision is new and material to reopen service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  Diabetes mellitus type II was not incurred in service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran was provided notice in February 2007 and December 2007 regarding the date and bases of the previous denial of his claim for service connection for diabetes.  The notice informed the Veteran of the basis for the prior denial of the claim, that while a current diagnosis of diabetes was demonstrated, this disorder did not begin during service, and the Veteran had not established presumed or actual herbicide exposure, such as due to service in Vietnam.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, these letters provided the notice required by the Kent decision.  Subsequent to the notice, the claim was adjudicated by the RO on the merits in March 2010.  

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions under Kent.  Moreover, there can be no prejudice to the Veteran in proceeding with the reopening issue on appeal because of the favorable nature of the Board's decision to reopen service connection.  Additionally, in the aforementioned letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Such notice included both the evidence needed to reopen the Veteran's claim, and to substantiate a claim for service connection on the merits.  Additionally, the February 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

During the March 2013 Board video hearing, the undersigned Veterans Law Judge asked questions to help direct the Veteran's testimony to the claimed in-service exposure to herbicides and other chemicals, and asked the Veteran if there were any additional records or other corroborating evidence of his alleged herbicide exposure in service.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2012).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not been afforded a VA medical examination with respect to this claim; however, the Board finds that a VA examination is not necessary in order to decide this claim.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (VA examination not needed pursuant to 38 U.S.C.A. § 5103A(d)(2) where there is sufficient competent medical evidence on file to decide the claim).  

Because the weight of the evidence demonstrates no in-service injury or disease of the endocrine system, including no chronic symptoms of diabetes mellitus in service, and no herbicide exposure in service, there is no duty to provide a VA medical examination.  Absent evidence of an in-service injury or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, or in-service event of herbicide exposure, or even symptoms of diabetes in service, referral of this case to obtain an examination and/or an opinion as to the etiology of diabetes would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's current diabetes and service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, private treatment records, the Veteran's and other lay statements, and Board hearing testimony.  The RO has made additional efforts to verify through official sources the Veteran's claimed visitation to the Republic of Vietnam or other exposure to herbicides.  The Board notes that VA treatment records were last obtained in November 2011, over one year ago.  Because, however, VA recognizes the existence of a current diagnosis of diabetes, and the central question before the Board is the Veteran's in-service herbicide exposure, a remand for more recent VA treatment records could not further substantiate the claim as they would pertain to an element of service connection that has already been substantiated; thus, such an action would only result in needless delay in the Veteran's appeal.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Reopening of Service Connection for Diabetes Mellitus

In the current claim on appeal, the Veteran seeks to reopen service connection for diabetes mellitus.  In an August 2002 rating decision, service connection for diabetes was denied.  The RO found that diabetes was not demonstrated during service, and the Veteran had not established herbicide exposure during service, for which service connection may be granted on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  A current diagnosis of diabetes was recognized at that time, however.  The Veteran did not initiate an appeal of this determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In the present case, the RO initially denied reopening within the August 2007 rating decision, but subsequently reopened the Veteran's claim and considered it on the merits within the April 2009 statement of the case.  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 
83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the August 2002 rating decision, the RO determined that diabetes was not shown on service separation, and that the Veteran had not established herbicide exposure during service.  The evidence considered at that time included service treatment records as well as post-service VA treatment records.  The Veteran did not file a timely notice of disagreement regarding this determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Since the prior denial of the claim in August 2002, recent evidentiary submissions have included the Veteran's own written and oral contentions, as well as written and oral testimony from his siblings, at least one of whom is a veteran with reported service in Vietnam.  Specifically, one of the Veteran's brothers testified before a Decision Review Officer in 2012 that the Veteran visited him in Vietnam.  The Veteran himself testified both in 2012 and 2013 that, while serving in Thailand, he went to Vietnam while on leave to visit his brother, who was also a member of the service and was stationed there at that time.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for diabetes has been received.  The hearing testimony of the Veteran and his brother are new, in that they were not of record at the time of the prior final denial.  These statements are not cumulative and redundant of evidence already of record, and are material, as this testimony indicates the Veteran's physical presence in Vietnam during service, the lack of evidence of which was the basis of the prior final denial of service connection for diabetes.  

Additionally, this evidence is also material because it relates to the unestablished fact of the Veteran's presumptive exposure to herbicides that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by suggesting the Veteran's presence in Vietnam, for which, if proven, herbicide exposure would be presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  Additionally, service connection for diabetes is established for exposed veterans with a current diagnosis of certain defined disorders.  See 38 C.F.R. § 3.309(e).  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for diabetes.  At the time of the 2002 denial, VA had no competent evidence establishing the Veteran's exposure to herbicides in service.  The more recent testimonial evidence, indicating the Veteran's physical presence in Vietnam, addresses this prior deficit in the record.  For this reason, the Board finds that the additional evidence received since the August 2002 decision is new and material to reopen service connection for diabetes.  38 C.F.R. § 3.156(a).  (The reopened claim is addressed below)  

Service Connection for Diabetes

The Board having reopened service connection for diabetes, the claim may now be considered on the merits.  The Board notes that since the RO reopened the claim and considered it on a direct basis during the appeal period, the Board may consider the claim on the merits.  The Veteran would not be prejudiced by such consideration because all proper development has been completed, as noted above.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where a claimant submits a waiver or would not be prejudiced by such adjudication).  Because the Veteran and his representative have had various opportunities to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran seeks service connection for diabetes.  He asserts that he was present in Vietnam during service, with herbicide exposure therein, resulting in his current diagnosis of diabetes.  He also asserts that he was exposed to herbicides while unloading cargo ships containing chemical drums during service in Thailand.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, diabetes is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has claimed service in Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Thus, the Board must consider whether service connection for diabetes as due to herbicide exposure is warranted.  

Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  If the veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  

As an initial matter, the Veteran's service treatment records do not indicate, and he does not contend, onset of diabetes during service, which ended in June 1970, or within a year thereafter.  The first diagnosis of diabetes within the competent evidence of record reflects a diagnosis decades after service, in approximately 2001, and the Veteran has stated he was not diagnosed with diabetes until many years after service separation.  At the 2012 Decision Review Officer hearing, the Veteran testified that he was first diagnosed with diabetes approximately "10 or 15 years ago," which would indicate a first diagnosis in 1997 at the earliest, many years after his 1970 service separation.  Thus, the Board concludes chronic symptoms of diabetes mellitus did not manifest during service or within a year thereafter, and were not continuous until many years after service separation.  Rather, the Veteran's sole assertion is that he was exposed to herbicides during service, and presumptive service connection is thus warranted on that basis.  Specifically, he asserts he was exposed to herbicides while handling chemical drums in Thailand, and while visiting his brother within the Republic of Vietnam.  

After reviewing all the lay and medical evidence, including the Veteran's and his brother's statements and testimony asserting a visit while on leave to Vietnam and exposure to herbicides in service in Thailand, the Board finds that the weight of the evidence is against the claim, and service connection must be denied.  Specifically, the evidence demonstrates that the Veteran does not have confirmed duty or visitation in the Republic of Vietnam or confirmed exposure to an herbicide agent in service, to include during his service in Thailand.  The Veteran's DD Form 214 and personnel records show that he served in the United States Army, and was assigned to Thailand from May 1968 to May 1969.  The Veteran was assigned to a construction engineering battalion during that time.  His service personnel records do not indicate any periods of leave during which he traveled to Vietnam.  

Regarding this assertion, the Board notes that the Veteran did not initially assert his physical presence in Vietnam when he first filed his service connection claim for diabetes in 2002.  Additionally, he did not report a visit to Vietnam while on leave when he first sought to reopen his claim in 2007.  He was contacted by RO personnel in September 2011 regarding his service connection claim for posttraumatic stress disorder (PTSD) and, according to the written report of contact, the Veteran actually denied at that time being in Vietnam during service.  

The Veteran did not allege his physical presence in Vietnam until 2012, during his Decision Review Officer hearing, when he stated he spent an evening in Vietnam visiting his brother and traveling into Saigon.  The Veteran's assertion regarding his physical presence in Vietnam was not made until many years later, while pursuing VA compensation and after service connection had previously been denied.  During the 2013 Board video hearing, the Veteran stated he spent several nights in Vietnam visiting his brother; however, because the Veteran previously denied being in Vietnam, and has been inconsistent regarding the length of his time in Vietnam, the Board does not find the latest reports, made during a current claim for VA compensation, of him being in Vietnam to be credible.  In the absence of credible evidence, the Board finds the weight of the evidence to be against the assertion that the Veteran visited Vietnam during service.  

The Veteran next contends that he was exposed to Agent Orange or other herbicides while unloading barrels of chemicals in Thailand.  He has alternately stated that he was told at the time that the barrels contained herbicides, and he was not told what the barrels contained; as the Veteran has provided inconsistent statements regarding what in these barrels, the Board must conclude the contents of these barrels were unknown to the Veteran.  In response to VA inquiries, the Department of Defense has stated that herbicides were not stored or transported to Vietnam via Thailand.  Thus, in the absence of evidence, the Board finds that the Veteran was not exposed to herbicides in Thailand during service.  

In so deciding, the Board acknowledges that the Veteran is competent to report visitation in the Republic of Vietnam; however, the Board finds that, due to discrepancies in the Veteran's and his brother's statements and due to the inconsistent evidence in official documents that there were herbicides in Thailand, the Veteran's lay statements are not credible.  Similarly, lay statements from the Veteran's family members submitted in support of his claim do not provide credible evidence of actual duty or visitation in the Republic of Vietnam for the reasons already detailed above.  Thus, the Board finds the preponderance of the evidence is against the Veteran's assertion of service in Vietnam.  

Absent qualifying service in Vietnam, and absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

As noted above, diabetes mellitus type II was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Additionally, the preponderance of the evidence is against a finding of service in the Republic of Vietnam or confirmed exposure to an herbicide agent in service, and a nexus has not otherwise been established between the Veteran's current disability and military service; therefore, the Board finds that service connection for diabetes mellitus is not warranted on either a presumptive or direct basis.  Diabetes mellitus was not incurred in service, nor did diabetes mellitus manifest to a compensable degree within one year of separation from service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for diabetes mellitus is granted.  

Service connection for diabetes mellitus is denied.  

____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


